       Case 1:20-cv-06507-PGG-SLC Document 31 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GABINO GENAO,

                                   Plaintiff,

        -v-
                                                                 CIVIL ACTION NO.: 20 Civ. 6507 (PGG) (SLC)
CITY OF NEW YORK; CIB WILLIAMS;
                                                                                     ORDER
SECURITY OFFICER LYNCH; C.O.
MORALES; CAPT. LEMON; GRVC WARDEN
JANE/JOHN DOE; CAPTAIN PHILLIPS; C.O.
KRISTINA FORD,

                                   Defendants.

SARAH L. CAVE, United States Magistrate Judge.


        By Monday, March 22, 2021, if Defendants have not already done so, Defendants shall

identify to Plaintiff all Corrections personnel who “were present at, witnessed or investigated the

Incident [referring to the event or events described in the complaint] or who at or about the time

of the Incident were assigned to work in the area where the Incident occurred . . .” Local Rule

33.2, Interrogatory No. 2. 1

        By Monday, April 5, 2021, Mr. Genao shall file his letter-motion requesting to amend the

complaint, along with, as an exhibit, the proposed amended complaint. Mr. Genao should

identify purported individual defendants with particularity, including, if known, their names and

badge/shield numbers. Defendants’ answer or other response to the complaint shall be due

thirty (30) days after Mr. Genao’s proposed amended complaint becomes the operative

amended complaint. Alternatively, if Mr. Genao does not file a proposed amended complaint in




1
 This order should not be construed to limit Defendants’ disclosure obligations under Local Rule 33.2, responses to
which were due on Thursday, February 18, 2021. (See ECF No. 13.)
      Case 1:20-cv-06507-PGG-SLC Document 31 Filed 03/08/21 Page 2 of 2




accordance with this order, by Monday, May 3, 2021, Defendants shall respond to the complaint

(ECF No. 1).

         The Clerk of Court is respectfully directed to mail a copy of this order to Mr. Genao at the

address below.



Dated:          New York, New York
                March 8, 2021

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge

Mail To:        Gabino Genao
                Inmate No. 113-17-00734
                125 White Street
                New York, New York 10013
